UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52979 Heavy Earth Resources, Inc. (Exact name of registrant as specified in its charter) Florida 75-3160134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Second Street, #280, San Francisco, CA 94107 (Address of principal executive offices) (Zip Code) (415) 813-5079 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 15, 2012, there were 70,125,999 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. HEAVY EARTH RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED JUNE 30, DECEMBER 31, ASSETS CURRENT ASSET Cash and cash equivalents $ $ Restricted cash Short term investments Other receivables Prepaid expenses - Inventory Total current assets Oil and gas properties (full cost method): Evaluated Property, Plant and Equipment Less:accumulated depreciation and amortization ) ) Net oil and gas properties, plant and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advances payable - Related party payables - Total current liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 300,000,000 shares authorized, 70,125,999 and 69,376,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss (233,428
